Citation Nr: 1720772	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2015, the Veteran testified at a videoconference hearing before Veterans Law Judge Crowley.  He also testified at a Travel Board hearing at the RO before Veterans Law Judge Auer in January 2016.  Transcripts of both hearings are associated with the claims file.  Both hearings addressed entitlement to a TDIU.

This matter was remanded by the Board in July 2011, December 2011, March 2013, September 2015, and September 2016.

In a January 2017 rating decision, the Appeals Management Center granted TDIU, effective September 2, 2009.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.   By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the Court held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case."  Id. 

In the present case, the Board sent a letter to the Veteran in July 2016 and informed him that he had the option of having an additional hearing before a third Veterans Law Judge.  He failed to respond to the letter and is presumed to not desire an additional hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran withdrew his claim for TDIU pursuant to a January 2017 statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2017 written statement, the Veteran wrote that he would be satisfied if TDIU was awarded and would withdraw his appeal of the issue.  Later that month, the Appeals Management Center granted TDIU.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The January 2017 statement is in writing, and includes the name of the Veteran, the applicable claim number, and the Veteran's statement that he would consider his appeal satisfied and withdraw his appeal if TDIU was awarded.  Since the Board had not yet issued a decision concerning the claim, the criteria are met for withdrawal of the appeal.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning the claim for TDIU is unwarranted, and the appeal of this claim is dismissed.  Id.


ORDER

The claim for TDIU is dismissed.



________________________________       ________________________________
                 T. MAINELLI		            JOHN J. CROWLEY
           Veterans Law Judge		            Veterans Law Judge
     Board of Veterans' Appeals		      Board of Veterans' Appeals



______________________________
MARJORIE A. AUER
Veterans Law Judge
Board of Veterans' Appeals
Department of Veterans Affairs


